Citation Nr: 0703790	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for right foot drop, low back disability, 
right hip disability, and left knee disability as a residual 
of a total right knee replacement surgery performed at a 
Department of Veterans Affairs medical facility in January 
1990.


REPRESENTATION

Appellant represented by:	Antonio F. Bendezu, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945 and from February 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folders, the Board finds 
that the veteran's claims for compensation under the 
provisions of 38 U.S.C.A. § 1151 must be remanded for further 
action.

The veteran is essentially claiming that as a result of his 
January 1990 VA right total knee arthroplasty and subsequent 
treatment, he developed right drop foot.  In addition, the 
veteran is claiming that due to the VA total knee 
arthroplasty and the right drop foot, he suffers from severe 
lower back problems, arthritis, a right hip disability, and a 
left knee disability and underwent a right hip replacement 
and left knee replacement.

Title 38, United States Code § 1151, provides that where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event that 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected. 

The evidentiary record reveals that the veteran was 
hospitalized at VA from January 16, 1990 to February 1, 1990 
for a right total knee arthroplasty.  The operation report, 
discharge summary and numerous progress reports are of 
record.  The discharge summary notes that the veteran 
underwent a right total knee arthroplasty without 
intraoperative problems; and despite an unfortunate bout of 
influenza, the veteran rehabilitated much more rapidly than 
others that have had the same procedure.  

The first medical evidence of right foot drop is not until 
2000; a December 2000 Franklin Clinic record notes a complete 
foot drop on right.  However, an October 2003 letter from Dr. 
D.M. notes that he had known the veteran for 10 years, that 
since his knee replacement, the veteran slowly developed 
worsening drop foot, and that drop foot was not a normal 
occurrence following knee surgery.  Dr. D.M. opined that the 
knee surgery likely caused peroneal nerve palsy and rendered 
a diagnosis of peroneal nerve palsy, most likely secondary to 
the right knee replacement of 1992.    

Of record is an April 2004 VA opinion in which a VA physician 
indicates that he cannot determine when the veteran's foot 
drop actually began because there are gaps in timeframes 
concerning entries in the medical records.  The opinion 
states that based on the operative note, it did not appear 
that VA medical and surgical treatment resulted in this 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  It notes that perhaps an actual orthopedic 
examination would give more information concerning the origin 
of the veteran's right foot drop.  

In November 2004, the same VA physician rendered an 
additional medical opinion in which he again stated that 
there is not enough information in the claims file or the 
CPRS system to determine when the foot drop began on the 
right side.  In addition, with respect to the veteran's 
claims of additional disability due to the right knee 
replacement surgery and foot drop (back condition, right hip 
condition, and left knee condition), the physician stated 
that it appeared that the veteran has generalized 
degenerative changes which could come from natural progress 
of disease with age.  The physician also stated that it is 
common knowledge that with an affected joint being 
debilitated, other joints would certainly play into this due 
to favoring and altered stance and gait.  The physician 
stated that there was not enough information available in the 
claims file to determine whether these issues were due to the 
veteran's right knee or whether they would have come about 
from natural progression of disease with age as the veteran 
is 81 years old.

It is the Board's opinion that the current record is 
inadequate to render a fully informed decision on the issue 
without the benefit of addition medical expertise.  Not only 
did the VA physician indicate that an actual orthopedic 
examination would perhaps give more information concerning 
the origin of the veteran's right foot drop, VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination by an orthopedic 
specialist to determine whether the 
veteran suffers from additional 
disability resulting from the January 
1990 right total knee arthroplasty.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should specifically address the 
following questions:

(a) Is it at least as likely as not that 
the veteran suffers from peroneal nerve 
palsy due to the January 1990 right total 
knee arthroplasty?

(b) Is the veteran's foot drop at least 
as likely as not the result of the 
January 1990 right total knee 
arthroplasty and/or any resulting 
peroneal nerve palsy?

(c) Is the veteran's low back disability 
at least as likely as not the result of 
the January 1990 right total knee 
arthroplasty and/or any resulting 
peroneal nerve palsy?

(d) Is the veteran's right hip disability 
at least as likely as not the result of 
the January 1990 right total knee 
arthroplasty and/or any resulting 
peroneal nerve palsy?

(e) Is the veteran's left knee disability 
at least as likely as not the result of 
the January 1990 right total knee 
arthroplasty and/or any resulting 
peroneal nerve palsy?

If any response to the above questions is 
in the affirmative, the examiner should 
respond to the following:

(f) Is it at least as likely as not that 
the additional disability is due to:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment; or

(2) from an event not reasonably 
foreseeable.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician. The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


